 

Case 7:17-cv-09176-CS-AEK Document 27 Filed 11/23/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DWAYNE CHARLESTON DOWE, * i
Plaintiff, Civil Action No.:
7:17-cv-09176-CS-LMS
- against -
COMMISSIONER OF SOCIAL SECURITY,
| Defendant. ORDER
x

 

The Court, having read the memorandum and affirmation of Daniel Berger, attorney for
Plaintiff in the above entitled case, requesting an award of attorney’s fees in accordance with 42
U.S.C. § 406(b), and upon all the supporting documents annexed thereto,

IT IS ORDERED that attorney’s fees in the amount of $23,073.50, which represents 25%
of the past due benefits awarded to Plaintiff, be remitted to Daniel Berger, petitioner and counsel for
Plaintiff before this Court. Upon receipt of this sum, counsel for Plaintiff is directed to remit the
previously awarded Equal Access to Justice Act fees of $6,500.00 to Plaintiff. “Th @ Cleek.

Snol\ Seemimote Doc. a Bp 0
DATED: \\oyember. 33, Aoad 2 He Het
Coty Seiboe| | US.0-9.

 

 

 
